Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.   
Priority
Instant application 16611486, filed 11/07/2019 claims benefit as follows:

    PNG
    media_image1.png
    80
    391
    media_image1.png
    Greyscale
.
Information Disclosure Statements
	All references from the IDS received 6/08/2020 have been considered unless marked with a strikethrough.
Response to Restriction Election
In the response received 01/10/2022, Applicant elects Group I, claims 1 and 20 without traverse.  Claims 2-19 are withdrawn as not reading on an elected Group.
After reconsideration of the fact that no art was identified after multiple structural searches, the restriction requirement is withdrawn and the method of making claims are also allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
CN-107056701 (“the ‘701 publication”, made of record on the IDS) is close art.


    PNG
    media_image2.png
    168
    223
    media_image2.png
    Greyscale
 for use in electroluminescent materials.  With respect to instant claim 20, the ‘701 publication teaches at [0044]-[0048] and [0302-0323] and figure 1 and electroluminescent device having a substrate layer and ITO anode layer, a hole injection layer, a hole transport layer, a light emitting layer, a hole blocking layer, and electron injection layer, and a cathode layer.
The ‘701 publication fails to a teach nitrile group as substituents or suggest additional substitution such that each phenyl ring of the fluorenone would have a substituent each containing at least one nitrile, or a heterocycle as an additional substituent.  
Although the ‘701 publication is close art, there is no teaching, suggestion, or motivation to choose additional positions on each phenyl ring of the fluorene ring and attach either a nitrile, a nitrile containing ring systems or heterocycles such as triazine, pyridine, or pyrimidine.  Further, one skilled in the art would need to pick compound 20 above from a long list of species found in the ‘701 publication and then determine that specific modifications would be warranted.  There is no guidance to make these specific changes such that one could arrive at the instant claims.
Thus, the claims are viewed as being free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
	All claims allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622